OTT, Chief Judge.
The trial court revoked appellant’s juvenile adjudication pursuant to section 39.-lll(5)(b), Florida Statutes (1981), adjudicated him guilty of the twelve crimes with which he’ was charged, and sentenced him as a youthful offender. We affirm the revocation of juvenile adjudication, but remand for resentencing.
The trial court imposed a general sentence of four years, followed by two years of community control, for the aggregate of the twelve crimes. This is an illegal general sentence. Darden v. State, 306 So.2d 581 (Fla. 2d DCA 1975).
*373Prior to revoking juvenile adjudication, the trial court adjudged the appellant to be indigent and appointed the public defender to represent him. Therefore, we strike the $300 court costs imposed by the trial court. § 939.15, Fla.Stat. (1981); Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983).
This case is REMANDED for resentenc-ing, apportioning the sentence between the twelve crimes.
BOARDMAN and RYDER, JJ., concur.